--------------------------------------------------------------------------------

EARN-IN AGREEMENT

THIS AGREEMENT is made as of the 24th day of January, 2013.

AMONG:

> > > > CANYON COPPER CORP., a company incorporated under the laws of Nevada,
> > > > with an address of Suite 408, 1199 West Pender Street, Vancouver,
> > > > British Columbia V6E 2R1.
> > > > 
> > > > ("Canyon")

OF THE FIRST PART

AND:

> > > > SANDFIELD RESOURCES (USA) INC., a company incorporated under the laws of
> > > > Nevada with an address of Suite 408, 1199 West Pender Street, Vancouver,
> > > > British Columbia V6E 2R1.
> > > > 
> > > > ("Sandfield Sub")

OF THE SECOND PART

AND:

> > > > SANDFIELD RESOURCES LTD., a company incorporated under the laws of
> > > > British Columbia with an address of Suite 408, 1199 West Pender Street,
> > > > Vancouver, British Columbia V6E 2R1.
> > > > 
> > > > ("Sandfield")

OF THE THIRD PART

WHEREAS:

A.         Canyon entered into an assignment agreement dated November 25, 2011
(the “Assignment Agreement”) with Metamin Enterprises Inc. (“Metamin”) and
Metamin Enterprises USA Inc. (“Metamin Sub”) whereby Metamin and Metamin Sub
assigned to Canyon all of their right, title and interest in and to:

  (i)

an option agreement dated September 20, 2010, as amended February 18, 2011 and
October 31, 2011, (the “Underlying Agreement”) between Metamin and Lester Storey
(“Storey”) whereby Storey granted Metamin an option to acquire a 100% undivided
interest in eight mineral claims located in Plumas County, California (the
“Dianne Claims”) as described in Schedule “A” to the Underlying Agreement (the
“Option Rights”), and

        (ii)

those mineral claims held by Metamin Sub as set forth in Schedule “B” to the
Underlying Agreement (together with the Dianne Claims, the “Property”).

B.         Subject to the exercise of the Option Rights, Canyon has agreed to
transfer to Sandfield Sub up to a seventy percent (70%) interest in and to the
Property on the terms and conditions set out in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 now paid by Sandfield Sub to Canyon (the receipt of which is hereby
acknowledged), the parties agree as follows:

--------------------------------------------------------------------------------

1.         DEFINITIONS

1.1       For the purposes of this Agreement the following words and phrases
shall have the following meanings, namely:

  (a)

"Agreement" means this agreement and all schedule hereto, as may be amended from
time to time;

        (b)

"Assignment Agreement" has the meaning as set forth in Recital A of this
Agreement;

        (c)

"Encumbrance" means any privilege, mortgage, hypothec, lien, charge, pledge,
security interest or adverse claim;

        (d)

"Environmental Liability" means any claim, demand, loss, liability, damage, cost
or expense (including legal fees) suffered or incurred in respect of
environmental cleanup and remediation obligations and liabilities arising
directly or indirectly from operations or activities conducted in or on the
Property;

        (e)

"Exchange" means the TSX Venture Exchange;

        (f)

"Exploration Expenditures" means all expenditures and costs incurred by
Sandfield Sub relating directly or indirectly to the Property, including all
expenditures and costs incurred: (a) in doing geophysical, geochemical, land,
airborne, environmental and geological examinations, assessments, assays, audits
and surveys; (b) in line cutting, mapping, trenching and staking; (c) in
searching for, digging, trucking, sampling, working, developing, mining and
extracting ores, minerals and metals; (d) in conducting diamond and other
drilling; (e) in obtaining, providing, installing and erecting mining, milling
and other treatment, plant, ancillary facilities, buildings, machinery, tools,
appliances and equipment; (f) in construction of access roads and other
facilities on or for the benefit of the Property or any part thereof; (g) in
transporting personnel, supplies, mining, milling and other treatment plant,
ancillary facilities, buildings, machinery, tools, appliances and equipment in,
to or from the Property or any part thereof; (h) in paying reasonable wages and
salaries (including “fringe benefits”, but excluding home office costs) of
personnel directly engaged in performing work on the Property; (i) in paying
assessments and contributions under applicable employment legislation relating
to workers’ compensation and unemployment insurance and other applicable
legislation related to such personnel; (j) in supplying food, lodging and other
reasonable needs for such personnel; (k) in obtaining and maintaining insurance;
(l) in obtaining legal, accounting, consulting and other contract and
professional services or facilities related to work performed or to be performed
hereunder; (m) in paying any taxes, fees, charges, payments and rentals
(including payments made in lieu of assessment work) or otherwise incurred to
transfer the Property or any part thereof in good standing; (n) in paying goods
and services tax and social service tax and other taxes charged on expenditures
made or incurred by Sandfield Sub relating directly or indirectly to the
Property; (o) in acquiring access and surface rights to the Property; (p) in
carrying out any negotiations and preparing, settling and executing any
Agreements and other documents relating to environmental or indigenous peoples’
claims, requirements or matters; (q) in obtaining all necessary or appropriate
approvals, permits, consents and permissions relating to carrying out of work,
including environmental permits, approvals and consents; (r) in carrying out
reclamation and remediation; (s) in improving, protecting and perfecting title
to the Property or any part thereof; (t) in carrying out mineral, soil, water,
air and other testing; and (u) in preparing engineering, geological, financing,
marketing and environmental studies and reports and test work related thereto.


--------------------------------------------------------------------------------


  (g)

"Initial Interest" means the transfer to Sandfield Sub of a sixty percent (60%)
undivided interest in and to the Property by Canyon as provided in this
Agreement;

        (h)

"Metamin" means Metamin Enterprises Inc.;

        (i)

"Metamin Sub" means Metamin Enterprises USA Inc.;

        (j)

"Option" means the option to acquire up to a seventy percent (70%) undivided
interest in and to the Property as provided in this Agreement;

        (k)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

        (l)

"Option Rights" means Canyon’s right to acquire a one hundred percent (100%)
undivided interest in the Property in accordance with the term of the Underlying
Agreement;

        (m)

"Property" means the unpatented mineral claims described in Schedule "A" to this
Agreement and any replacement or successor claims, and all mining leases and
other mining interests derived from any such claims. Any reference herein to any
mineral claim comprising the Property includes any mineral leases or other
interests into which such mineral claim may have been converted;

        (n)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

        (o)

"Royalties" means the net smelter royalty and gross overriding royalty granted
to Storey under the Underlying Agreement and to Metamin under the Assignment
Agreement;

        (p)

"Secondary Interest" means the transfer to Sandfield Sub of an additional ten
percent (10%) undivided interest in and to the Property as provided in this
Agreement;

        (q)

"Shares" means the 4,000,000 common shares in the capital of Sandfield to be
issued to Canyon pursuant to the exercise of the Option; and

        (r)

"Underlying Agreement" has the meaning as set forth in Recital A of this
Agreement.


2.

REPRESENTATIONS AND WARRANTIES

    2.1

Canyon represents and warrants to Sandfield and Sandfield Sub that:


  (a)

it is the legal and beneficial owner of the Option Rights and has the exclusive
right to enter into this Agreement;


--------------------------------------------------------------------------------


  (b)

upon exercise of the Option Rights by Canyon, it will be the legal and
beneficial owner of an undivided one hundred percent (100%) interest in the
Property, subject to the Royalties;

        (c)

the Underlying Agreement is in good standing, full force and effect and no party
to the Underlying Agreement has given notice, in writing or otherwise, to
terminate the Underlying Agreement;

        (d)

there are no actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether current, pending or threatened, which directly or indirectly relate to
or affect the Property or the Option Rights;

        (e)

there are no outstanding Agreements or options to purchase or otherwise acquire
the Option Rights or any portion thereof or any interest therein, and except for
the Royalties, no person has any royalty or other interest whatsoever in the
production from the or the profits earned from any of the unpatented mineral
claims comprising the Property and Option Rights;

        (f)

upon exercise of the Option, Canyon will have the legal right and authority to
transfer title to an undivided seventy percent (70%) legal and beneficial
interest in the Property to Sandfield Sub;

        (g)

there are no obligations or commitments for reclamation, closure or other
environmental corrective, clean-up or remediation action directly or indirectly
relating to the Property;

        (h)

no environmental audit, assessment, study or test has been conducted on the
Property by or on behalf of Canyon nor is Canyon aware after reasonable inquiry
of any of the same having been conducted by or on behalf of any governmental
authority or by any other person;

        (i)

no proceedings are pending for, and Canyon is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Canyon or the placing of Canyon in bankruptcy or subject to any other laws
governing the affairs of insolvent corporations;

        (j)

it has been duly incorporated and is a valid and subsisting body corporate under
the laws of Nevada and is duly qualified to carry on its business and to hold an
interest in the Option Rights and, upon exercise of the Option Rights by Canyon,
the Property; and

        (k)

it has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, or result in the creation of any Encumbrance on its assets under,
the terms or provisions of any law applicable to it, its constating documents,
any resolution of its directors or shareholders or any indenture, Agreement or
other instrument to which it is a party or by which it or its assets may be
bound.


--------------------------------------------------------------------------------


2.2

Sandfield Sub represents and warrants to Canyon that:

      (a)

it is lawfully authorized to enter into this Agreement and to acquire an
interest in the Property;

      (b)

it has been duly incorporated and is a valid and subsisting body corporate under
the laws of Nevada and is duly qualified to carry on business in its
jurisdiction of incorporation and to hold an interest in the Property;

      (c)

it has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, or result in the creation of any Encumbrance on its assets under,
the terms or provisions of any law applicable to it, its constating documents,
any resolution of its directors or shareholders or any indenture, Agreement or
other instrument to which it is a party or by which it or its assets may be
bound; and

      (d)

no proceedings are pending for, and Sandfield Sub is unaware of any basis for
the institution of any proceedings leading to, the dissolution or winding up of
Sandfield Sub or the placing of Sandfield Sub in bankruptcy or subject to any
other laws governing the affairs of insolvent corporations.

      2.3

Sandfield represents and warrants to Canyon that:

      (a)

it has been duly incorporated and is a valid and subsisting body corporate under
the laws of British Columbia and is duly qualified to carry on business in its
jurisdiction of incorporation;

      (b)

it has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, or result in the creation of any Encumbrance on its assets under,
the terms or provisions of any law applicable to it, its constating documents,
any resolution of its directors or shareholders or any indenture, Agreement or
other instrument to which it is a party or by which it or its assets may be
bound;

      (c)

no proceedings are pending for, and Sandfield is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Sandfield or the placing of Sandfield in bankruptcy or subject to any other laws
governing the affairs of insolvent corporations; and

      (d)

the Shares will, at the time of delivery to Canyon, be duly authorized and
validly allotted and issued as fully paid and non-assessable free of any liens,
charges or encumbrances.

2.4       The representations and warranties of the parties set out herein are
conditions upon which the parties have relied in entering into this Agreement
and shall survive the termination of this Agreement and the acquisition of any
interest in the Property by Sandfield Sub hereunder, and each party shall
indemnify and save harmless from all loss, damage, costs and expenses which may
be suffered or incurred by the other as a result of or in connection with any
breach or inaccuracy of any such representation and warranty made by such party.

--------------------------------------------------------------------------------

3.         GRANT AND EXERCISE OF OPTION

3.1       Canyon hereby grants to Sandfield Sub the sole and exclusive right and
option (the “Option”) to acquire an undivided seventy percent (70%) interest in
and to the Property free and clear of all charges, encumbrances and claims.

3.2       Canyon will transfer to Sandfield Sub a sixty percent (60%) interest
in and to the Property (the “Initial Interest”) upon:

  (a)

Sandfield Sub paying to Canyon CDN $375,000 as follows:

          (i)

CDN $125,000 on the approval of the TSX Venture Exchange;

          (ii)

CDN $125,000 on or before the second anniversary date of this Agreement; and

          (iii)

CDN $125,000 on or before the third anniversary date of this Agreement.

          (b)

Sandfield Sub incurring Exploration Expenditures of CDN $1,600,000 on the
Property as follows:

          (i)

CDN $100,000 on or before May 31, 2013;

          (ii)

CDN $500,000 on or before the second anniversary date of this Agreement; and

          (iii)

CDN $1,000,000 on or before the third anniversary date of this Agreement.

          (c)

Sandfield allotting and issuing to Canyon, as fully paid and non-assessable,
3,000,000 Shares as follows:

          (i)

500,000 common shares on the Listing Date;

          (ii)

2,500,000 common shares on or before the third anniversary of the Agreement.

3.3       Canyon will transfer an additional ten percent (10%) interest in and
to the Property (the “Secondary Interest”) upon:

  (a)

Sandfield Sub incurring Exploration Expenditures of CDN $3,000,000 on or before
the fifth anniversary of this Agreement; and

        (b)

Sandfield allotting and issuing to Canyon, as fully paid and non-assessable,
1,000,000 Shares on or before the fifth anniversary of this Agreement.

3.4       Exploration Expenditures shall be deemed to have been incurred by
Sandfield Sub when Sandfield Sub has expended funds or has received goods or
services from third parties for which Sandfield Sub has an obligation to make
payment, whether or not payment has been made. Where Exploration Expenditures
are charged to Sandfield Sub by an affiliate of Sandfield Sub for services
rendered by such affiliate, such Exploration Expenditures shall not exceed the
fair market value of the services rendered.

--------------------------------------------------------------------------------

3.5       Exploration Expenditures incurred by Sandfield Sub exceeding the
amount of Exploration Expenditures required to be incurred within any period
shall be carried forward to the succeeding period and qualify as Exploration
Expenditures. If the Exploration Expenditures incurred are less than the amount
of the Exploration Expenditures required to be incurred in any period, Sandfield
Sub may at its option pay the deficiency to Canyon within sixty (60) days after
the end of such period in order to maintain the Option. Any such payment of cash
in lieu shall be deemed to be Exploration Expenditures incurred on the Property
on or before the relevant date for the purposes of this Part 3.

3.6       Canyon shall have the right to have its auditors audit the Exploration
Expenditures claimed by Sandfield Sub pursuant to this Agreement and Sandfield
Sub shall make available to such auditor, all of the records and accounts
required by such auditor to perform the audit. In the event the audit determines
that the Exploration Expenditures claimed have not been fully incurred pursuant
to the terms of the Option Agreement then any shortfall shall be dealt with by
Sandfield Sub in the manner set out in paragraph 3.7.

3.7       If Sandfield Sub reasonably believes that it has incurred Exploration
Expenditures required to be incurred by Sandfield Sub in any period in order to
maintain the Option, but it is subsequently determined upon examination or audit
by either party that such Exploration Expenditures were not incurred within such
period, Sandfield Sub shall not lose any of its rights hereunder and the Option
shall not terminate, provided that Sandfield Sub pays Canyon such deficiency in
Exploration Expenditures within thirty (30) days following such determination
(if determined by Sandfield Sub) or within thirty (30) days following notice to
Sandfield Sub of such deficiency (if determined by Canyon), and the payment of
such deficiency in Exploration Expenditures shall be deemed to be Exploration
Expenditures incurred by Sandfield Sub for purposes of this Agreement.

3.8       Subject to Sandfield Sub acquiring the Initial Interest, on the
earlier of Sandfield Sub acquiring the Secondary Interest or the fifth
anniversary of this Agreement, Canyon and Sandfield Sub shall enter into a joint
venture agreement substantially in the form attached hereto as Schedule “B”.

4.         ASSUMPTION OF OBLIGATIONS

4.1       On the date of Exchange approval, Sandfield and Sandfield Sub agree to
be bound by the provisions of the Underlying Agreement and the Assignment
Agreement, and to assume the obligations thereunder, including all cash
payments, share issuance and exploration work, as if it had originally executed
the same.

4.2       In the event that Canyon is unable to obtain Exchange acceptance prior
to February 18, 2013 and this Agreement has not been terminated by either party,
Sandfield and Sandfield Sub agree to make all cash payments and share issuances
due to Storey and Metamin pursuant to the Underlying Agreement and Assignment
Agreement, respectively, on February 18, 2013.

5.         TRANSFER OF PROPERTY

5.1       Canyon shall, forthwith after the exercise of the Initial Interest by
Sandfield Sub, deliver to Sandfield Sub duly executed transfers of the
appropriate interest in the Property which shall have been acquired by Sandfield
Sub upon exercise of the Initial Interest.

6.         RIGHT OF ENTRY

6.1       For so long as the Option is outstanding, Sandfield Sub and its
employees, representatives, agents and independent contractors shall have the
right:

--------------------------------------------------------------------------------


  (a)

to access all information in the possession or control of Canyon relating to the
prior operations of Canyon, including all geological, geophysical and
geochemical data and drill results;

        (b)

to enter upon the Property and carry out such exploration and development work
thereon and thereunder as Sandfield Sub considers advisable, including removing
material from the Property for the purpose of testing; and

        (c)

to bring upon and erect upon the Property such structures, machinery and
equipment, facilities and supplies as Sandfield Sub considers advisable.


7.

OBLIGATIONS OF SANDFIELD SUB DURING OPTION PERIOD

      7.1

During the Option Period, Sandfield Sub shall:

      (a)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from Sandfield Sub's
activities thereon except those at the time contested in good faith by Sandfield
Sub;

      (b)

if applicable, record all exploration work carried out on the Property by
Sandfield Sub as assessment work;

      (c)

permit the directors, officers, employees and designated consultants of Canyon,
at their own risk and expense, access to the Property at all reasonable times,
and Canyon agrees to indemnify Sandfield Sub against and to save it harmless
from all costs, claims, liabilities and expenses that Sandfield Sub may incur or
suffer as a result of any injury (including injury causing death) to any
director, officer, employee or designated consultant of Canyon while on the
Property;

      (d)

do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

      (e)

indemnify and save Canyon harmless in respect of any and all costs, claims,
liabilities and expenses arising out of Sandfield Sub's activities on the
Property, but Sandfield Sub shall incur no obligation hereunder in respect of
claims arising or damages suffered after termination of the Option if upon
termination of the Option any workings on or improvements to the Property made
by Sandfield Sub are left in a safe condition;

      (f)

permit Canyon, at its own expense, reasonable access to the results of the work
done on the Property during the last completed calendar year;

      (g)

prepare and deliver to Canyon, within 30 days following each fiscal quarter of
Sandfield, a report (the “Report”) summarizing the Exploration Expenditures
incurred by Sandfield Sub in the relevant quarter. The parties acknowledge that
the report shall include a copy of all invoices related to the Exploration
Expenditures in the relevant period; and

      (h)

deliver to Canyon, forthwith upon receipt thereof, copies of all reports, maps,
assay results and other technical data compiled by or prepared at the direction
of Sandfield Sub with respect to the Property.


--------------------------------------------------------------------------------


8.

TERMINATION OF OPTION

      8.1

The Option shall terminate:

      (a)

automatically and without notice from Canyon, upon Sandfield Sub failing to
incur or make, in accordance with the terms of this Agreement, any expenditure,
payment or issuance of shares on the date specified for such occurrence which
must be incurred, made or issued in exercise of the Option; or

      (b)

at any other time, by Sandfield Sub giving notice of such termination to Canyon.

8.2       Sandfield Sub shall remain liable for any payments, share issuances or
expenditures that were due to be paid by Sandfield Sub at the time of
termination.

8.3       If the Option is terminated, Sandfield Sub shall deliver or make
available at no cost to Canyon within 90 days of such termination, all drill
core, copies of all reports, maps, assay results and other relevant technical
data compiled by, prepared at the direction of, or in the possession of
Sandfield Subwith respect to the Property and not theretofore furnished to
Canyon.

8.4       Notwithstanding the termination of the Option, Sandfield Sub, not
being in default of the terms and conditions of this Agreement, shall have the
right, within a period of 180 days following the end of the Option Period, to
remove from the Property all buildings, plant, equipment, machinery, tools,
appliances and supplies which have been brought upon the Property by or on
behalf of Sandfield Sub, and any such property not removed within such 180 day
period shall thereafter become the property of Canyon.

9.         ASSIGNMENT

9.1       Sandfield Sub may at any time, either during the Option Period or
thereafter, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Option Rights and, upon exercise of the Option Rights by
Canyon, the Property and this Agreement provided that any purchaser, grantee or
transferee, other than a wholly owned subsidiary of Sandfield Sub, of any such
interest shall have first delivered to Canyon its agreement relating to this
Agreement and to the Option Rights and, upon exercise of the Option Rights by
Canyon, the Property, containing:

  (a)

a covenant to perform all the obligations of Sandfield Sub to be performed under
this Agreement in respect of the interest to be acquired by it from Sandfield
Sub to the same extent as if this Agreement had been originally executed by such
purchaser, grantee or transferee; and

        (b)

a provision subjecting any further sale, transfer or other disposition of such
interest in the Option Rights and, upon exercise of the Option Rights by Canyon,
the Property and this Agreement or any portion thereof to the restrictions
contained in this paragraph 9.1.

9.2       No assignment by Sandfield Sub of any interest less than its entire
interest in this Agreement and in the Property shall, as between Sandfield Sub
and Canyon, discharge it from any of its obligations hereunder, but upon the
transfer by Sandfield Sub of the entire interest at the time held by it in this
Agreement, whether to one or more transferees and whether in one or in a number
of successive transfers, Sandfield Sub shall be deemed to be discharged from all
obligations hereunder save and except for other fulfillment of contractual
commitments accrued due prior to the date on which Sandfield Sub shall have no
further interest in this Agreement.

--------------------------------------------------------------------------------

9.3       If Canyon should receive a bona fide offer from an independent third
party (the "Proposed Purchaser") dealing at arm's length with Canyon to purchase
all or a part of its interest in the Property, which offer Canyon desires to
accept, or if Canyon intends to sell all or a part of its interest in the
Property:

  (a)

Canyon shall first offer (the "Offer") such interest in writing to Sandfield Sub
upon terms no less favourable than those offered by the Proposed Purchaser or
intended to be offered by Canyon, as the case may be.

        (b)

The Offer shall specify the price, terms and conditions of such sale, the name
of the Proposed Purchaser and shall, in the case of an intended offer by Canyon,
disclose the person or persons to whom Canyon intends to offer its interest and,
if the offer received by Canyon from the Proposed Purchaser provides for any
consideration payable to Canyon otherwise than in cash, the Offer shall include
Canyon's good faith estimate of the cash equivalent of the non-cash
consideration.

        (c)

If within a period of 21 days of the receipt of the Offer Sandfield Sub notifies
Canyon in writing that it will accept the Offer, Canyon shall be bound to sell
such interest to Sandfield Sub on the terms and conditions of the Offer. If the
Offer so accepted by Sandfield Sub contains Canyon's good faith estimate of the
cash equivalent of the non- cash consideration as aforesaid, and if Sandfield
Sub disagrees with Canyon's best estimate, Sandfield Sub shall so notify Canyon
at the time of acceptance and Sandfield Sub shall, in such notice, specify what
it considers, in good faith, the fair cash equivalent to be and the resulting
total purchase price. If Sandfield Sub so notifies Canyon, the acceptance by
Sandfield Sub shall be effective and binding upon Canyon and Sandfield Sub, and
the cash equivalent of any such non-cash consideration shall be determined by
binding arbitration and shall be payable by Sandfield Sub, subject to prepayment
as hereinafter provided, within 21 days following its determination by
arbitration. Sandfield Sub shall in such case pay to Canyon, against receipt of
an absolute transfer of clear and unencumbered title to the interest of Canyon
being sold, the total purchase price which is specified in its notice to Canyon
and such amount shall be credited to the amount determined following arbitration
of the cash equivalent of any non-cash consideration.

        (d)

If Sandfield Sub fails to notify Canyon before the expiration of the time
limited therefor that it will purchase the interest offered, Canyon may sell and
transfer such interest to the Proposed Purchaser at the price and on the terms
and conditions specified in the Offer for a period of 21 days, but the terms of
this paragraph shall again apply to such interest if the sale to the Proposed
Purchaser is not completed within such 21 days.

        (e)

Any sale hereunder shall be conditional upon the Proposed Purchaser delivering a
written undertaking to Sandfield Sub, in form and substance satisfactory to its
counsel, to be bound by the terms and conditions of this Agreement.

10.       AREA OF INTEREST

10.1      If either party or any of its affiliates stakes or otherwise acquires
any interest in mineral claims or any other form of mineral tenure (the “AOI
Tenure”) located wholly or party in an area (the “Area of Interest”) within 5
kilometres from any portion of the Property as it exists at the date of
execution of this Agreement, the acquiring party shall forthwith give notice to
the other party of such staking or acquisition, the costs thereof and all
details in its possession with respect to the nature of the AOI Tenure and the
known mineralization thereon. Upon deliver of such notice:

--------------------------------------------------------------------------------


  (a)

if such notice is delivered prior to the formation of the Joint Venture,
Sandfield Sub may elect by notice to Canyon to require that such AOI Tenure be
included in and thereafter form part of the Property. If Sandfield Sub so elects
and if such AOI Tenure was staked or acquired by Sandfield Sub or any of its
affiliates, the staking or acquisition costs shall constitute Exploration
Expenditures. If Sandfield Sub so elects and if such AOI Tenure was staked or
acquired by Canyon or any of its affiliates, Sandfield Sub shall reimburse
Canyon for the staking or acquisition costs, which reimbursed costs shall also
constitute Exploration Expenditures; and

        (b)

if such notice is delivered after formation of the Joint Venture, the other
party may elect, by notice to the acquiring party, to require that such AOI
Tenure be included in and thereafter form part of the Property, provided that
the other party then holds a participating interest in the Property. If such AOI
Tenure becomes part of the Property, the party from whom or from whose affiliate
such AOI Tenure was acquired shall be reimbursed its staking or acquisition
costs, and such reimbursement shall be deemed a cost of the Joint Venture.

11.        FORCE MAJEURE

11.1      If Sandfield Sub is at any time either during the Option Period or
thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lock-outs, labour shortages, power shortages,
fuel shortages, fires, wars, acts of God, governmental regulations restricting
normal operations, shipping delays or any other reason or reasons, other than
lack of funds, beyond the control of Sandfield Sub, the time limited for the
performance by Sandfield Sub of its obligations hereunder shall be extended by a
period of time equal in length to the period of each such prevention or delay,
but nothing herein shall discharge Sandfield Sub from its obligations hereunder
to maintain the Property in good standing.

11.2      Sandfield Sub shall give prompt notice to Canyon of each event of
force majeure and upon cessation of such event shall furnish to Canyon with
notice to that effect together with particulars of the number of days by which
the obligations of Sandfield Sub hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

12.        CONFIDENTIAL INFORMATION

12.1      All information concerning this Agreement and any matters arising from
or in connection herewith (including all information relating to the Property
received by Sandfield Sub and Sandfield from Canyon) shall be treated as
confidential by the parties and shall not be disclosed by either party to any
other person (other than to an affiliate or to the directors, officer or
employees of the disclosing party or its affiliate or to any legal, accounting,
financial or other professional advisor of the disclosing party or its
affiliate, provided that such persons are under obligation to maintain
confidentiality with respect to such information) without the prior written
consent of the other party, such consent not to be unreasonably withheld, except
to the extent that such disclosure may be necessary for observance of applicable
laws or stock exchange listing requirements or for the accomplishment of the
purposes of this Agreement.

--------------------------------------------------------------------------------

13.        ARBITRATION

13.1      All questions or matters in dispute under this Agreement shall be
submitted to arbitration pursuant to the terms hereof.

13.2      It shall be a condition precedent to the right of any party to submit
any matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration shall have given not less than 10
days prior notice of its intention to do so to the other party, together with
particulars of the matter in dispute. On the expiration of such 10 days, the
party who gave such notice may proceed to refer the dispute to arbitration as
provided in paragraph 13.3.

13.3      The party desiring arbitration shall appoint one arbitrator, and shall
notify the other party of such appointment, and the other party shall, within 15
days after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 15 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator. If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Commercial Arbitration Act of British Columbia. Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Act. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section. After hearing any evidence and representations that the parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the parties. The expense of the arbitration shall be paid as specified
in the award.

13.4      The parties agree that the award of a majority of the arbitrators, or
in the case of a single arbitrator, of such arbitrator, shall be final and
binding upon each of them.

14.        NOTICES

14.1      Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered, emailed
or faxed to such party at the address for such party specified below. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or, if given by email or fax, shall be deemed
conclusively to be the next business day. Either party may at any time and from
time to time notify the other party in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.

The address for service for each of the parties hereto shall be as follows:

--------------------------------------------------------------------------------


  (a)

if to Canyon:
Canyon Copper Corp.

 

Suite 408, 1199 West Pender Street
Vancouver, British Columbia
V6E 2R1
Attention: Benjamin Ainsworth
Fax:
Email:

        (b)

if to Sandfield Sub:

 

Sandfield Resources (USA) Inc.
Suite 408, 1199 West Pender Street
Vancouver, British Columbia
V6E 2R1
Attention: Kurt Bordian
Fax: (604) 681-2577
Email:

        (c)

if to Sandfield:
Sandfield Resources Ltd.

 

Suite 408, 1199 West Pender Street
Vancouver, British Columbia
V6E 2R1
Attention: Kurt Bordian
Fax: (604) 681-2577
Email:

15.        CONDITIONS

15.1      The obligations of Canyon are subject to the acceptance of the
Exchange of any and all filings required to be made with the Exchange in respect
of this Agreement and/or the subject matter hereof. Canyon shall use
commercially reasonable efforts to seek and obtain any required acceptance under
this section.

15.2      The obligations of Sandfield Sub are subject to the consent, in
writing, of Storey to this Agreement and the subject matter thereof.

16.        GENERAL

16.1      This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

16.2      No consent or waiver expressed or implied by either party in respect
of any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

16.3      The parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance and do
such further and other acts which may be reasonably necessary or advisable to
carry out fully the intent of this Agreement or to record wherever appropriate
the respective interest from time to time of the parties in the Option Rights
and, upon exercise of the Option Rights by Canyon, the Property.

--------------------------------------------------------------------------------

16.4      This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.

16.5      This Agreement shall be governed by and construed in accordance with
the laws of British Columbia and shall be subject to the approval of all
securities regulatory authorities having jurisdiction.

16.6      If any provision of this Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, such provision may be
severed from this Agreement, and the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired by reasons
thereof.

16.7      Time shall be of the essence in this Agreement.

16.8      Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.

16.9      This Agreement may be executed in one or more counterparts, each of
which so signed, whether in original or facsimile form, shall be deemed to be an
original and bear the dates as set out above and all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CANYON COPPER CORP.

/s/ Benjamin Ainsworth   Name:    Benjamin Ainsworth   Title:      CEO and
President  

SANDFIELD RESOURCES (USA) INC.

/s/ Mark Lawson   Name:    Mark Lawson   Title:      President  

SANDFIELD RESOURCES LTD.

/s/ Mark Lawson   Name:    Mark Lawson   Title:      President  


--------------------------------------------------------------------------------

SCHEDULE "A"

The Property is located in Plumas County, California USA

List of Claims of the Property

Claims Registered in the Name of Storey

Claim Name CAMC No. Original Recordation Recording Date Diane 1 264419 Plumas
County Book 58, page 463 10/14/94 Diane 2 264420 Plumas County Book 58, page 464
10/14/94 Diane 3 264421 Plumas County Book 58, page 465 10/14/94 Diane 4 264422
Plumas County Book 58, page 466 10/14/94 Diane 5 264423 Plumas County Book 58,
page 467 10/14/94 Diane 6 264424 Plumas County Book 58, page 468 10/14/94 Diane
7 264425 Plumas County Book 58, page 469 10/14/94 Diane 8 264426 Plumas County
Book 58, page 470 10/14/94

Claims Registered in the Name of Canyon

(See Attached)

--------------------------------------------------------------------------------

[schedax1x1.jpg]


--------------------------------------------------------------------------------

[schedax2x1.jpg]


--------------------------------------------------------------------------------

[schedax3x1.jpg]


--------------------------------------------------------------------------------

[schedax4x1.jpg]


--------------------------------------------------------------------------------

[schedax5x1.jpg]


--------------------------------------------------------------------------------

[schedax6x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE “B”

Form of Joint Venture Agreement

(See Attached)

--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT

THIS AGREEMENT made as of the _____day of ___________, ________.

BETWEEN:

> > > > CANYON COPPER CORP., a company incorporated under the laws of Nevada,
> > > > with an address of Suite 408, 1199 West Pender Street, Vancouver,
> > > > British Columbia V6E 2R1.
> > > > 
> > > > ("Canyon")

OF THE FIRST PART

AND:

> > > > SANDFIELD RESOURCES (USA) INC., a company incorporated under the laws of
> > > > Nevada with an address of Suite 408, 1199 West Pender Street, Vancouver,
> > > > British Columbia V6E 2R1.
> > > > 
> > > > ("Sandfield")

OF THE SECOND PART

WHEREAS:

A.         Canyon owns an undivided <>% interest and Sandfield owns an undivided
<>% interest in and to the Property; and

B.         The parties have agreed to create a joint venture to carry out the
continued exploration and development of the Property on the terms and
conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual covenants and agreements herein contained the parties hereto have
agreed and do hereby agree as follows:

1.

INTERPRETATION

      1.1

In this Agreement the following words, phrases and expressions shall have the
following meanings:

      (a)

"Accounting Procedure" means the procedure attached to this Agreement as
Appendix I by which the Joint Operation shall be accounted for.

      (b)

"Affiliate" shall have the meaning attributed to it in the British Columbia
Business Corporations Act.

      (c)

"Agreement" means this Joint Venture Agreement, as amended from time to time.

      (d)

"Assets" means all tangible and intangible goods, chattels, improvements or
other items including, without limiting the generality of the foregoing, land,
buildings, and equipment, excluding the Property, acquired for or made to the
Property under this Agreement or the cost of which is included in Prior
Exploration Costs.

      (e)

"Commercial Production" means:


--------------------------------------------------------------------------------


  (i)

if a mill is located on the Property, the last day of a period of forty (40)
consecutive days in which, for not less than thirty (30) days, the mill
processed ore from the Property at not less than sixty percent (60%) of its
rated capacity; or

        (ii)

if no mill is located on the Property, the last day of a period of thirty (30)
consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,


 

but no period of time during which ore is shipped from the Property for testing
purposes, and no period of time during which milling operations are undertaken
as initial tune-up, shall be taken into account in determining the date of the
commencement of Commercial Production.

          (f)

"Completion Date" means the date on which it is demonstrated to the satisfaction
of the Management Committee that the preparing and equipping of the Mine for
Commercial Production is complete.

          (g)

"Construction" means every kind of work carried out during the Construction
Period by the Operator in accordance with the Feasibility Report approved by the
Management Committee.

          (h)

"Construction Period" means, unless the Production Notice is subsequently
withdrawn, the period beginning on the date a Production Notice is given and
ending on the Completion Date.

          (i)

"Costs" means all items of outlay and expense whatsoever, direct or indirect,
with respect to Mining Operations in accordance with this Agreement. Without
limiting the generality of the foregoing, the following categories of Costs
shall have the following meanings:

          (i)

"Construction Costs" means those Costs incurred by the Participants during the
Construction Period including, without limiting the generality of the foregoing,
the Operator's fee;

          (ii)

“Exploration Costs" means those Costs incurred by the Participants during the
Exploration Period including, without limiting the generality of the foregoing,
the Operator's fee;

          (iii)

"Mine Costs" means Construction Costs and Operating Costs; and

          (iv)

"Operating Costs" means those Costs incurred by the Participants subsequent to
the Completion Date including, without limiting the generality of the foregoing,
the Operator's fee.

          (j)

"Exploration Period" means the period beginning on the date of this Agreement
and ending on the date an effective Production Notice is given. "Prior
Exploration Costs" means the expenditures and deemed expenditures of the parties
as determined in accordance with Appendix III.

          (k)

"Feasibility Report" means a detailed report demonstrating the feasibility of
placing any part of the Property into Commercial Production at an acceptable
rate of return on capital in such form and detail as is customarily required by
institutional lenders of major financing for mining projects and shall include a
reasonably assessment of the mineable ore reserves and their amenability to
metallurgical treatment, a complete description of the work, equipment and
supplies required to bring such part of the Property into Commercial Production
and the estimated cost thereof, a description of the mining methods to be
employed and a financial appraisal of the proposed operations supported by
explanations of the following information:


--------------------------------------------------------------------------------


  -

a description of that part of the Property to be covered by the proposed mine;

        -

the estimated recoverable reserves of minerals and the estimated composition and
content thereof;

        -

the proposed procedure for development, mining and production;

        -

results of ore amenability tests;

        -

the nature and extent of the facilities proposed to be acquired which may
include mill facilities, if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study shall also include a
preliminary design for such mill;

        -

the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed mine including a schedule of timing of such requirements;

        -

all environmental impact studies and costs;

        -

the period in which it is proposed the Property be put into Commercial
Production;

        -

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations; and

        -

working capital requirements for the initial four month operation of the
Property as a mine or such longer period as may be reasonably justified in the
circumstances.


  (l)

"Interest" means the undivided beneficial percentage interest in the Property,
the Assets and any Mine which is subject to adjustment during the Exploration
Period according to Article 8, and subsequent to the Exploration Period
according to Article 11.

        (m)

"Joint Operation" means the joint venture formed pursuant to Article 2 for the
purpose of exploring and developing the Property and operating it as a Mine.

        (n)

"Management Committee" means the committee established pursuant to Article 4.

        (o)

"Mine" means the workings established and Assets acquired including, without
limiting the generality of the foregoing, development headings, plant and
concentrator installations, infrastructure, housing, roads, airport and other
facilities in order to bring the Property into Commercial Production.

        (p)

"Minerals" means all ores, and concentrates derived therefrom, and all minerals,
precious and base, metallic and non-metallic, in, on or under the Property which
may lawfully be explored for, mined and sold.

        (q)

"Mining Operations" means every kind of work done by or on behalf of the
Operator:


  (i)

on or in respect of the Property in accordance with a Program or Production
Notice; or


--------------------------------------------------------------------------------


  (ii)

if not provided for in a Program or Production Notice, unilaterally and in good
faith to maintain the Property in good standing, to prevent waste or to
otherwise discharge any obligation which is imposed upon it pursuant to this
Agreement and in respect of which the Management Committee has not given it
directions;


 

including, without limiting the generality of the foregoing, investigating,
prospecting, exploring, developing, property maintenance, preparing reports,
estimates and studies, designing, equipping, improving, surveying, Construction
and mining, milling concentrating, rehabilitation, reclamation, and
environmental protection.

        (r)

"Operating Plan" shall mean a plan prepared in accordance with Article 14 for
the operation of the Mine.

        (s)

"Operating Year" shall mean a 12 month period, the first Operating Year to
commence on the day after the Completion Date and each succeeding Operating Year
commencing immediately after the expiration of the preceding Operating Year.

        (t)

"Operator" means the party or other person appointed as the Operator in
accordance with Article 5.

        (u)

"Participant" means a party that has elected to contribute to Exploration Costs
or Mine Costs, as the case may be.

        (v)

"Party" or "Parties" means the parties to this Agreement and their respective
successors and permitted assigns which become parties pursuant to this
Agreement.

        (w)

"Prime Rate" means the rate of interest from time to time stated by the Royal
Bank of Canada at its main branch in Vancouver, British Columbia, as being its
prime rate on Canadian dollar demand loans.

        (x)

"Production Notice" means a notice which is given to each of the Parties
pursuant to Article 10 respecting the establishment of a Mine on and Commercial
Production from the Property.

        (y)

"Program" means the work plan and budget of Mining Operations conducted during
the Exploration Period and adopted pursuant to Article 8.

        (z)

"Property" means the mineral properties described in Appendix IV and any
additional mineral properties that become part of the Property pursuant to this
Agreement, the Minerals therein, all information obtained from Mining Operations
and those rights and benefits appurtenant to the Property that are acquired for
the purpose of conducting Mining Operations. A reference to Property shall
include a reference to any portion thereof.

        (aa)

"Proportionate Share" means the share which is equal to a Party's Interest.

        (bb)

"Simple Majority" means a decision made by the Management Committee by greater
than 50% of the votes entitled to be cast.

1.2       The words "Article", "Section", "Subsection", "Paragraph",
"Subparagraph", "Clause", "herein" and "hereunder" refer to this Agreement. The
words "this Agreement" include every Schedule or Appendix attached hereto.

--------------------------------------------------------------------------------

1.3       The captions and the emphases of the defined terms have been inserted
for convenience and do not define the scope of any provision.

2.         FORMATION OF THE JOINT VENTURE

2.1       The Parties hereby agree, subject to Article 23, to associate and
participate in a joint venture for the sole purpose of exploring the Property
and, if deemed warranted, bringing the Property or a portion thereof into
Commercial Production by establishing and operating a Mine.

2.2       Except as expressly provided in this Agreement each party shall have
the right independently to engage in and receive full benefits from business
activities whether or not competitive with the Joint Operation without
consulting any other party. The doctrines of "corporate opportunity" or
"business opportunity" shall not be applied to any other activity, venture or
operation of any party with respect to any opportunity to acquire any assets
outside of the Property at any time, or within the Property after the
termination of this Agreement. Unless otherwise agreed in writing no Party shall
have any obligation to mill, beneficiate or otherwise treat any Minerals or any
other Party's share of Minerals in any facility owned or controlled by such
Party.

3.         INTERESTS

3.1       Except as otherwise provided herein the parties shall bear all Costs
and all liabilities arising under this Agreement and shall own the Property, the
Assets and any Mine all in proportion to their respective Interests.

3.2       The respective initial Interests shall be as follows:

  (a)

Sandfield Resources (USA) Inc. - <>%

        (b)

Canyon Copper Corp. - <>%

4.         MANAGEMENT COMMITTEE

4.1       A Management Committee shall be established on or forthwith after the
date of this Agreement. Except as herein otherwise provided the Management
Committee shall make all decisions in respect of Mining Operations.

4.2       The Management Committee shall be comprised of three (3) nominees of
Sandfield and two (2) nominees of Canyon.

4.3       The Operator shall call a Management Committee meeting at least once
every 12 months and, in any event, within 14 days of being requested to do so by
any representative.

4.4       The Operator shall give notice specifying the time, place of and the
agenda for the meeting to all representatives at least seven days before the
time appointed for the meeting.

4.5       Notice of a meeting shall not be required if all representatives are
present and unanimously agree upon the agenda.

4.6       A quorum for any Management Committee meeting shall be present if the
representatives of Parties holding Interests totalling over 51% are present. If
a quorum is present at the meeting the Management Committee shall be competent
to exercise all of the authority, power and discretion herein bestowed upon it.
The Management Committee shall not transact any business at a meeting unless a
quorum is present at the commencement of the meeting but the quorum need not be
present throughout the meeting. A meeting at which a quorum is not present shall
be adjourned to the same time and place one week later at which adjourned
meeting a quorum shall be one representative of a Party.

--------------------------------------------------------------------------------

4.7       The Management Committee shall decide every question submitted to it
by a vote with each Party's representative being entitled to cast that number of
votes which is equal to its Party's Interest. Unless otherwise specifically
required the Management Committee shall make decisions by Simple Majority. In
the event of a deadlock the Operator's representative or the representative of a
party who is Operator shall have a second or casting vote shall not have a
second or casting vote and the matter shall be submitted to arbitration pursuant
to Article 27.

4.8       The representative of the Operator shall be the chairman of Management
Committee meetings.

4.9       The secretary of the Management Committee shall be appointed by the
chairman and shall take minutes of that meeting and circulate copies thereof to
each representative.

4.10       The Management Committee may make decisions by obtaining the consent
in writing of the representatives of all Parties which consent may be in one or
more counterparts which together shall be deemed to constitute one consent. Any
decision so made shall be as valid as a decision made at a duly called and held
meeting of the Management Committee.

4.11       Management Committee decisions made in accordance with this Agreement
shall be binding upon all of the parties.

4.12       Each party shall bear the expenses incurred by its representatives
and alternate representatives in attending meetings of the Management Committee.

4.13       The Management Committee may establish such other rules of procedure,
not inconsistent with this Agreement, as the Management Committee deems fit.

5.         OPERATOR

5.1       Sandfield shall be the Operator until it resigns or is removed by the
Management Committee.

5.2       The Operator may resign as Operator by giving notice to all the
parties at least 90 days before its resignation. The Management Committee shall
thereupon select another Operator not later than the 90th day after receipt of
the previous Operator's notice of resignation.

5.3       The Management Committee may remove an Operator by six months notice
in writing and shall appoint a new Operator. If the Operator has failed to
perform in a manner that is consistent with good mineral exploration and
development practice or is in default of its duties and responsibilities under
this Agreement, and the Management Committee or another Party has given to the
Operator written notice setting forth particulars of the Operator's default and
the Operator has not within 30 days of such notice commenced to remedy the
default and thereafter to proceed continuously and diligently to complete all
required remedial action the other Party, and if there is more than one, the one
with the greatest Interest, shall become the Operator.

5.4       Upon the Operator making a voluntary or involuntary assignment into
bankruptcy or taking advantage of any legislation for the winding-up or
liquidation of the affairs of insolvent or bankrupt companies the Operator shall
automatically cease to be the Operator and the other Party or, if there is more
than one, the one with the greatest Interest, shall be appointed as Operator.

5.5       The new Operator shall assume all of the rights, duties, liabilities
and status of Operator as provided in this Agreement. The new Operator shall
have no obligation to hire any employees of the former Operator.

--------------------------------------------------------------------------------

5.6       Upon ceasing to be Operator the former Operator shall forthwith
deliver to the person nominated for that purpose by the Management Committee,
the custody of all Assets, Property, books, records, and other property both
real and personal relating to this Agreement.

5.7       If the Operator resigns or is removed and no other person consents to
act as Operator the Joint Operation shall terminate and the provisions of
Article 18 shall apply mutatis mutandis.

6.         OPERATOR'S FEE

6.1       The Operator may charge the following sums in satisfaction of its
general overhead costs which are not charged directly as provided in the
Accounting Procedure:

  (a)

with respect to Programs:

          (i)

2% for each individual contract which includes an overhead charge by the person
contracted;

          (ii)

5% for each individual contract which exceeds $100,000 and does not include an
overhead charge by the person contracted;

          (iii)

10% of all other Exploration Costs;

          (b)

with respect to Construction, 1% of all Construction Costs; and

          (c)

subsequent to the Completion Date, 5% of all Operating Costs.

7.         RIGHTS, DUTIES AND STATUS OF OPERATOR

7.1       The Operator in its operations hereunder shall be deemed to be an
independent contractor and shall be entitled to charge for its services
hereunder in accordance with the provisions of this Agreement and the Accounting
Procedure relative thereto. The Operator shall not act or hold itself out as
agent for any of the Parties nor make any commitments on their individual behalf
unless specifically permitted by this Agreement or directed in writing by such
Party.

7.2       Subject to any specific provision of this Agreement and subject to it
having the right to reject any direction on reasonable grounds by virtue of its
status as an independent contractor, the Operator shall perform its duties
hereunder in accordance with the directions of the Management Committee and in
accordance with this Agreement.

7.3       The Operator shall manage and carry out such Mining Operations as the
Management Committee may direct and in connection therewith shall, in advance if
reasonably possible, notify the Management Committee of any change in Mining
Operations which the Operator considers material and, if it is not reasonably
possible, the Operator shall notify the Management Committee so soon thereafter
as is reasonably possible.

7.4       The Operator shall have the sole and exclusive right and authority to
manage and carry out all Mining Operations and to enter into contracts and
sub-contracts on behalf of the Joint Operation with third parties in respect
thereof and incur the Costs required for that purpose. In so doing the Operator
shall, unless it obtains the approval of the Management Committee:

  (a)

comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;


--------------------------------------------------------------------------------


  (b)

pay all Costs properly incurred promptly as and when due;

        (c)

keep the Property and Assets free of all liens and encumbrances other than
those, if any, in effect on the date of this Agreement, those the creation of
which is permitted pursuant to this Agreement, or builder's or mechanic's liens
arising out of the Mining Operations and, in the event of any lien being filed
as aforesaid, proceed with diligence to contest or discharge the same;

        (d)

prosecute claims or, where a defence is available, defend litigation arising out
of the Mining Operations provided that any Participant may join in the
prosecution or defence at its own expense;

        (e)

subject to section 19.2, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing including,
without limiting the generality of the foregoing, staking and restaking mining
claims, and applying for licenses, leases, grants, concessions, permits, patents
and other rights to and interests in the Minerals;

        (f)

maintain accounts in accordance with the Accounting Procedure provided that the
judgement of the Operator as to matters related to the accounting for which
provision is not made in the Accounting Procedure shall govern if the Operator's
accounting practices are in accordance with accounting principles generally
accepted in the mining industry in Canada;

        (g)

perform its duties and obligations hereunder in a sound and workmanlike manner
in accordance with sound mining and engineering practices and in substantial
compliance with all applicable federal, state, provincial, territorial and
municipal laws, by-laws, ordinances, rules and regulations and this Agreement;
and

        (h)

prepare and submit draft Programs for each calendar year for consideration by
the Management Committee by the December 31st preceding such calendar year.

8.        EXPLORATION PROGRAMS

8.1       Draft Programs submitted by the Operator to the Management Committee
shall contain a statement in reasonable detail of the proposed Program and
estimates of all Exploration Costs to be incurred.

8.2       The Management Committee shall review the draft Program prepared and,
if it deems fit, adopt the same with such modifications, if any, as the
Management Committee deems necessary. The Operator shall be entitled to an
allowance for a Cost overrun of 10% of a Program budget (the “Overrun”)and any
Costs so incurred shall be deemed to be included in the Program. In the event of
a Cost overrun of greater than 10% of the Program budget, the Operator shall pay
all Costs in excess of the Overrun unless such Costs are unanimously approved by
the Management Committee.

8.3       The Operator shall forthwith submit the approved Program to the
Parties. Each Party may, within 60 days of receipt of the Program, give notice
to the Operator committing to contribute its Proportionate Share of the
Exploration Costs on that Program. A Party which fails to give notice within the
60 day period shall be deemed to have elected not to contribute.

8.4       If any party elects or is deemed to have elected not to contribute to
an approved Program the amounts to be contributed by the Participants who
elected to contribute to that Program shall be increased pro rata, subject to
the right of any of them to elect not to contribute more than the amount
initially committed by them. If a Participant elects not to contribute more than
the amount initially committed the Operator may elect not to proceed with the
approved Program or may prepare an amended Program and the provisions of this
Article shall apply to such amended Program.

--------------------------------------------------------------------------------

8.5       The Operator shall be entitled to invoice each Participant:

  (a)

no more frequently than monthly for its Proportionate Share of Exploration Costs
incurred and paid by the Operator; or

        (b)

in advance of requirements but not more than 30 days for an advance of that
Participant's Proportionate Share of Exploration Costs.

Each invoice shall be signed by some responsible official of the Operator. Each
Participant shall pay to the Operator the amount invoiced within 30 days of
receipt of the invoice. If a Participant protests the correctness of an invoice
it shall nevertheless be required to make the payment subject to later
adjustment if such protest is sustained.

8.6       If after electing to participate any Participant (the "Defaulting
Party") fails to pay its Proportionate Share within the 30 day period referred
to in Paragraph 8.5 the Operator may by notice demand payment. If no payment is
made within the period of 30 days next succeeding the receipt of the demand
notice the Interest of the Defaulting Party shall be deemed to be less than 20%
and that interest will be converted to a 5% Net Profits Royalty to be calculated
and paid in accordance with Appendix II hereto, and that Party shall have no
further Interest. The Interests of the other Parties shall be increased pro
rata.

8.7       The Operator shall expend all monies advanced by a Participant ratably
with the advances of the other Participants. If the Operator suspends or
prematurely terminates a Program any funds advanced by a Participant in excess
of that Participant's Proportionate Share of Exploration Costs incurred prior to
the suspension or premature termination shall be refunded forthwith.

8.8       If any Program is altered, suspended or terminated prematurely so that
the Exploration Costs incurred on that Program as altered, suspended or
terminated are less than 80% of the Exploration Costs originally proposed, any
Party which elected or which is deemed to have elected not to contribute its
Proportionate Share of the Exploration Costs incurred on that Program shall be
given notice of the alteration, suspension or termination by the Operator and
shall be entitled to contribute its Proportionate Share of the Exploration Costs
incurred on that Program by payment thereof to the Operator within 30 days after
receipt of the notice. If payment is not made by that Party within the 30 days
aforesaid it shall, without a demand for payment being required to be made
thereafter by the Management Committee, forfeit its right to contribute to that
Program.

8.9       If a Party elects or is deemed to have elected not to contribute to
the Exploration Costs of any Program the Interest of that Party shall be
decreased and the Interest of each Participant contributing in excess of its
Proportionate Share of the Exploration Costs shall be increased so that at all
times during the Exploration Period the Interest of each Party will be equal to
its Exploration Costs and Prior Exploration Costs expressed as a percentage of
the Exploration Costs and Prior Exploration Costs of all Parties. The party
whose Interest has been reduced shall be entitled to receive details of and to
contribute to future Programs to the extent of its then Interest.

8.10       If a Party's Interest is reduced to 20% or less, that Interest will
be converted to a 5% Net Profits Royalty to be calculated and paid in accordance
with Appendix II hereto, and that Party shall have no further Interest. The
Interests of the other Parties shall be increased pro rata.

8.11       If the Operator fails to submit a draft Program for an Operating Year
by December 31 of the year preceding such Operating Year:

  (a)

the Operator shall not be entitled to submit a draft Program for the Operating
Year;


--------------------------------------------------------------------------------


  (b)

the other Party, and if there is more than one, the Party with the greatest
Interest, may submit a draft Program (the "Non-Operator's Program") for the
Operating Year for consideration by the Management Committee;

        (c)

the Management Committee shall review the Non-Operator's draft Program and, if
it deems fit (the Operator not being entitled to vote with respect thereto),
adopt the Program with such modifications, if any, as the Management Committee
deems necessary and the adopted Program shall then be submitted to the parties
according to this Article;

        (d)

if the Operator is a Party and elects not to contribute to the Program it shall
cease to be the Operator and the Management Committee shall appoint a new
Operator (the former Operator not being entitled to vote with respect thereto).

8.12       If the Management Committee for any reason fails to adopt a Program
for an Operating Year by December 31 of the preceding year, the Operator shall,
subject to direction to the contrary by the Management Committee and the receipt
of the necessary funds, carry out such work and make such disbursements as to
meet the minimum requirements to maintain the Property in good standing.

9.         FEASIBILITY REPORT

9.1       A Feasibility Report shall only be prepared with the approval of the
Management Committee. The Operator shall provide copies of the completed
Feasibility Report to each of the Parties forthwith upon receipt.

9.2       The Management Committee shall meet at reasonable intervals and times
to review the Feasibility Report and discuss whether the establishing of a Mine
and bringing the Property into Commercial Production in accordance with the
Feasibility Report is feasible or desirable.

9.3       If the Operator has not provided copies of a completed Feasibility
Report to each of the Parties with an Interest by the fifth anniversary of this
Agreement, any Party whose Interest is not less than 20% and if there is more
than one, the Party with the greatest Interest, may prepare a Feasibility Report
at its own expense (the "Non-Operator's Feasibility Report") and submit it to
the Management Committee.

10.       PRODUCTION NOTICE

10.1     The Operator shall call a meeting of the Management Committee to
consider the Feasibility Report for a date no sooner than six months after the
Feasibility Report was provided to each of the Parties.

10.2     The Management Committee shall consider each Feasibility Report
prepared and may approve any Feasibility Report with such modifications, if any,
as it considers necessary or desirable. Such approval by the Management
Committee must be given by Participants holding aggregate Interests of not less
than 51%. If the Feasibility Report is a Non-Operator's Feasibility Report the
Operator is not entitled to vote with respect to the approval thereof. If a
Feasibility Report is approved as aforesaid the Management Committee shall
forthwith cause a Production Notice to be given to each of the Parties with an
Interest by the Operator stating that the Management Committee intends to
establish and bring a Mine into production pursuant to the Feasibility Report as
so approved.

11.       ELECTION TO CONTRIBUTE

11.1     Each Party with an Interest may, within 120 days of receipt of the
Production Notice, give the Operator notice committing to contribute its
Proportionate Share of the Mine Costs. A Party which fails to give notice within
the 120 day period shall be deemed to have elected not to contribute.

--------------------------------------------------------------------------------

11.2     If any such Party fails to give such notice, that Party (a
"non-Participant") shall forfeit the right to contribute to Mine Costs and shall
suffer dilution and conversion of its Interest as provided in this paragraph.
Those Parties which elected to contribute as aforesaid may thereupon elect to
increase their contribution to the Mine Costs, if more than one Party then in
proportion to their respective Interests, by the amount which any Party has
declined to contribute. If elections are made so that Mine Costs are fully
committed the Interest of each Participant shall be increased and that of each
non-Participant shall be decreased so that the Interest of each Party at all
times is equal to:

  (a)

the sum of its Exploration Costs, its Prior Exploration Costs and its
contribution to Mine Costs;

       

divided by

        (b)

the sum of the total Exploration Costs, total Prior Exploration Costs and the
total Mine Costs of all the Parties;

       

multiplied by

        (c)

100.

If any Party's Interest is thereby less than 20% it shall forfeit its Interest
to the Participants, if more than one then in proportion to their respective
Interests, and that Party shall be entitled to receive as its sole remuneration
and benefit in consideration of that assignment and conveyance, a 5% Net Profits
Royalty calculated in accordance with Appendix II. Each Participant shall
severally cause to be paid to each non-Participant any Net Profits Royalty
derived from the Property in the manner provided in Appendix II.

11.3     If Mine Costs are not fully committed the Production Notice shall be
deemed to be withdrawn.

11.4     If Mine Costs are fully committed, the Operator shall diligently
proceed to implement the Feasibility Report in accordance with normal standards
in the mining industry. If the Operator fails to so implement the Feasibility
Report within 12 months of the issuance of the Production Notice for reasons
other than general economic conditions in the mining industry, any Party which
forfeited the right to contribute to Mine Costs pursuant to section 11.2 shall
have the right, exercisable during the 30 days following the expiration of such
12 month period, to re-acquire from the Participants all of its Interest as last
held, by paying its Proportionate Share of Mine Costs together with interest at
the Prime Rate plus 2% to the Participants in proportion to their Interests.

11.5     During the 12 month period referred to in section 11.4 the Participants
shall not be obligated to provide any non-Participant with the results of any
work carried out on the Property, the Participants' sole obligation during such
period being to provide any non-Participant, on the written request of such
non-Participant, but only once during the said 12 months, with a summary of the
nature of the work carried out and the total Costs thereof.

12.       MINE FINANCING

12.1     The contributions of the Participants toward the Mine Costs shall be
individually and separately provided by them.

12.2     Any Party may pledge, mortgage, charge or otherwise encumber its
Interest in order to secure monies borrowed and used by that Party for the sole
purpose of enabling it to finance its participation under this Agreement or in
order to secure by way of a general security interest as a part of the general
corporate assets of that Party monies borrowed for its general corporate
purposes, provided that the pledgee, mortgagee, holder of the charge or
encumbrance (in this section called the "Chargee") shall hold such interest
subject to the provisions of this Agreement and that if the Chargee realizes
upon any of its security it will comply with this Agreement.

--------------------------------------------------------------------------------

The agreement between the Party, as borrower, and the Chargee shall contain
specific provisions to the same effect as the provisions of this section.

13.       CONSTRUCTION

13.1     Subject to Article 11, the Management Committee shall cause the
Operator to, and the Operator shall, proceed with Construction with all
reasonable dispatch after a Production Notice has been given. Construction shall
be substantially in accordance with the Feasibility Report subject to any
variations proposed in the Production Notice, and subject also to the right of
the Management Committee to cause such other reasonable variations in
Construction to be made as the Management Committee deems advisable.

14.       OPERATION OF THE MINE

14.1     Commencing with the Completion Date all Mining Operations shall be
planned and conducted and all estimates, reports and statements shall be
prepared and made on the basis of an Operating Year.

14.2     With the exception of the first Operating Year an operating plan for
each Operating Year shall be submitted by the Operator to the Participants not
later than the end of the third quarter in the year immediately preceding the
Operating Year to which the Operating Plan relates. Each Operating Plan shall
contain the following:

  (a)

a plan for the proposed Mining Operation;

        (b)

a detailed estimate of all Mine Costs plus a reasonable allowance for
contingencies;

        (c)

an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals to be produced; and

        (d)

such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan,

and upon request of any Participant the Operator shall meet with that
Participant to discuss the Operating Plan and shall provide such additional or
supplemental information as that Participant may reasonably require with respect
thereto.

14.3     The Management Committee shall adopt each Operating Plan, with such
changes as it deems necessary, at least three months before the commencement of
the Operating Year to which the Operating Plan relates but the Management
Committee may from time to time during the Operating Year amend any Operating
Plan as required.

14.4     The Operator shall be entitled to include in the estimate of Mine Costs
referred to in paragraph 14.2(b) the reasonably estimated costs of satisfying
continuing obligations that may remain after this Agreement terminates in excess
of amounts actually expended. Such continuing obligations are or will be
incurred as a result of the Joint Operation and shall include such things as
monitoring, stabilization, reclamation or restoration obligations, severance and
other employee benefit costs and all other obligations incurred or imposed as a
result of the Joint Operation which continue or arise after termination of this
Agreement and settlement of all accounts. The amount accrued from time to time
for the satisfaction of such continuing obligations shall be classified as Costs
hereunder but shall be segregated into a separate account.

15.       PAYMENT OF MINE COSTS

15.1     The Operator may invoice each Participant, from time to time, for that
Participant's Proportionate Share of Mine Costs incurred to the date of the
invoice, or at the beginning of each month for an advance equal to that
Participant's Proportionate Share of the estimated cash disbursements to be made
during the month. Each Participant shall pay its Proportionate Share of the Mine
Costs or the estimated cash disbursements aforesaid to the Operator within 30
days after receipt of the invoice. If the payment or advance requested is not so
made the amount of the payment or advance shall bear interest calculated monthly
not in advance from the 30th day after the date of receipt of the invoice
thereof by that Participant at a rate equivalent to the weighted average Prime
Rate for the month plus 2% per annum until paid. The Operator shall have a lien
on each Participant's Interest in order to secure that payment or advance
together with interest which has accrued thereon.

--------------------------------------------------------------------------------

15.2     If any Participant (in this section 15.2 called a "Defaulting
Participant") fails to pay an invoice within the 30 day period as aforesaid, the
Operator may, by notice, demand payment. If no payment is made within 30 days of
the Operator's demand notice the Operator may, without limiting its other rights
at law, enforce the lien created by section 15.1 by taking possession of all or
any part of the Defaulting Participant's Interest. The Operator may sell and
dispose of the Interest which it has so taken into its possession by:

  (a)

first offering that Interest to the non-Defaulting Participants, and if there is
more than one then in proportion to the respective Interests of the Participants
who wish to accept that offer, for that price which is the fair market value
stated in the lower of two appraisals obtained by the Operator from independent,
well recognized appraisers competent in the appraisal of mining properties; and

        (b)

if the non-Defaulting Participants have not purchased all or part of that
Interest as aforesaid, then by selling the balance, if any, either in whole or
in part or in separate parcels at public auction or by private tender (neither
the Participants nor the Defaulting Participant being entitled to bid) at a time
and on whatever terms the Operator shall arrange, having first given notice to
the Defaulting Participant of the time and place of the sale.

As a condition of the sale as contemplated in subsection 15.2(b) the purchaser
shall agree to be bound by this Agreement and, prior to acquiring the Interest,
shall deliver notice to that effect to the parties in form acceptable to the
Operator. The proceeds of the sale shall be applied by the Operator in payment
of the amount due from the Defaulting Participant and interest as aforesaid, and
the balance remaining, if any, shall be paid to the Defaulting Participant after
deducting reasonable costs of the sale. Any sale or disposal made as aforesaid
shall be a perpetual bar both at law and in equity by the Defaulting Participant
and its successors and assigns against all other Participants and the Operator.

16.       DISTRIBUTION IN KIND

16.1     It is expressly intended that, upon implementation of any Production
Notice hereunder, the association of the parties shall be limited to the
efficient production of Minerals from the Property and that each of the parties
shall be entitled to use, dispose of or otherwise deal with its Proportionate
Share of Minerals as it sees fit. Each Participant shall take in kind, f.o.b.
truck or railcar on the Property and separately dispose of its Proportionate
Share of the Minerals produced from the Mine. Extra costs and expenses incurred
by reason of the Participants taking in kind and making separate dispositions
shall be paid by each Participant directly and not through the Operator or
Management Committee.

16.2     Each Participant shall construct, operate and maintain, all at its own
cost and expense, any and all facilities which may be necessary to receive and
store and dispose of its Proportionate Share of the Minerals at the rate they
are produced.

16.3     If a Participant has not made the necessary arrangements to take in
kind and store its share of production as aforesaid the Operator shall, at the
sole cost and risk of that Participant store, in any location where it will not
interfere with Mining Operations, the production owned by that Participant. The
Operator and the other parties shall be under no responsibility with respect
thereto. All of the Costs involved in arranging and providing storage shall be
billed directly to, and be the sole responsibility of, the Participant whose
share of production is so stored. The Operator's charges for such assistance and
any other related matters shall be billed directly to an be the sole
responsibility of the Participant. All such billings shall be subject mutatis
mutandis to the provisions of sections 15.1 and 15.2 thereof.

--------------------------------------------------------------------------------

17.       SURRENDER OF INTEREST

17.1     Any Party may at any time upon notice, surrender its entire Interest to
the other Parties by giving those Parties notice of surrender.

The notice of surrender shall:

  (a)

indicate a date for surrender not less than three months after the date on which
the notice is given; and

          (b)

contain an undertaking that the surrendering Party will:

          (i)

satisfy its Proportionate Share, based on its then Interest, of all obligations
and liabilities which arose at any time prior to the date of surrender;

          (ii)

if the Operator has not included in Mine Costs the costs of continuing
obligations as set out in section 14.4 hereof, pay its reasonably estimated
Proportionate Share, based on the surrendering Party's then Interest, of the
Costs of rehabilitating the Mine site and of reclamation as at the date of
surrender; and

          (iii)

hold in confidence, for a period of two years from the date of surrender, all
information and data which it acquired pursuant to this Agreement.

17.2     Upon the surrender of its entire Interest as contemplated in section
17.1 and upon delivery of a release in writing in form acceptable to counsel for
the Operator releasing the other parties from all claims and demand hereunder,
the surrendering party shall be relieved of all obligations or liabilities
hereunder except for those which arose or accrued or were accruing due on or
before the date of the surrender.

17.3     A Party to whom a notice of surrender has been given may elect, by
notice within 90 days to the Party which first gave the notice, to accept the
surrender, in which case the provisions of this Article shall apply, or to join
in the surrender. If all of the Parties join in the surrender the Joint
Operation shall be terminated in accordance with Article 18.

18.       TERMINATION OR SUSPENSION OF MINING OPERATIONS

18.1     The Operator may at any time subsequent to the Completion Date, on at
least 30 days notice to all Participants, recommend that the Management
Committee approve the suspension of Mining Operations. The Operator's
recommendation shall include a plan and budget (in this Article called the
"Mining Maintenance Plan") in reasonable detail of the activities to be
performed to maintain the Assets and Property during the period of suspension
and the Costs to be incurred. The Management Committee may at any time
subsequent to the Completion Date, cause the Operator to suspend Mining
Operations in accordance with the Operator's recommendation with such changes to
the Mine Maintenance Plan as the Management Committee deems necessary. The
Participants shall be committed to contribute their Proportionate Share of the
Costs incurred in connection with the Mine Maintenance Plan. The Management
Committee may cause Mining Operations to be resumed at any time.

--------------------------------------------------------------------------------

18.2     The Operator may at any time following a period of at least 90 days
during which Mining Operations have been suspended, upon at least 30 days notice
to all Participants, or in the events described in section 18.1, recommend that
the Management Committee approve the permanent termination of Mining Operations.
The Operator's recommendation shall include a plan and budget (in this Article
called the "Mine Closure Plan") in reasonable detail of the activities to be
performed to close the Mine and reclaim the Property. The Management Committee
may, by unanimous approval of the representatives of all Participants, approve
the Operator's recommendation with such changes to the Mine Closure Plan as the
Management Committee deems necessary.

18.3     If the Management Committee approves the Operator's recommendation to
permanently terminate Mining Operations it shall cause the Operator to:

  (a)

implement the Mine Closure Plan whereupon the Participants shall be committed to
pay, in proportion to their respective Interests, such Costs as may be required
to implement that Mine Closure Plan;

        (b)

remove, sell and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and

        (c)

sell, abandon or otherwise dispose of the Property.

The disposal price for the Assets and the Property shall be the best price
obtainable and the net revenues, if any, from the removal and sale shall be
credited to the Participants in proportion to their respective Interests.

18.4     If the Management Committee does not approve the Operator's
recommendation contemplated to permanently terminate Mining Operations the
Operator shall maintain Mining Operations in accordance with the Mine
Maintenance Plan.

19.       THE PROPERTY

19.1     Title to the Property shall be held in the name of the Operator in
trust for the Parties in proportion to their respective Interests as adjusted
from time to time. Each of the Parties shall have the right to receive from the
Operator, forthwith upon making demand therefor, such documents as it may
reasonably require to confirm its Interest.

19.2     Notwithstanding subsection 6.4(e), the Operator shall be entitled, at
any time and from time to time to surrender all or any part of the Property or
to permit the same to lapse, but only upon first either obtaining the unanimous
consent of the Management Committee, or giving 60 days notice of its intention
to do so to the other Parties with an Interest. In this latter event the
Parties, other than the Operator, shall be entitled to receive from the
Operator, on request prior to the date of the surrender or lapse, a conveyance
of that portion of the Property intended for surrender or lapse, together with
copies of any plans, assay maps, diamond drill records and factual engineering
data in the Operator's possession and relevant thereto. Any part of the Property
so acquired shall cease to be subject to this Agreement.

20.       INFORMATION AND DATA

20.1     At all times during the subsistence of this Agreement the duly
authorized representatives of each Participant shall, at its and their sole risk
and expense and at reasonable intervals and times, have access to the Property
and to all technical records and other factual engineering data and information
relating to the Property which is in the possession of the Operator.

20.2     During the Exploration Period while Programs are being carried out the
Operator shall furnish the Participants with monthly progress reports and with a
final report on conclusion of each Program. The final report shall show the
Mining Operations performed and the results obtained and shall be accompanied by
a statement of Costs and copies of pertinent plans, assay maps, diamond drill
records and other factual engineering data. During the Construction Period and
the Operating Year the Operator shall provide monthly progress reports to the
Participants which reports shall include information on any changes or
developments affecting the Mine that the Operator considers are material.

--------------------------------------------------------------------------------

20.3     All information and data concerning or derived from the Mining
Operations shall be kept confidential and, except to the extent required by law
or by regulation or policy of any securities commission, stock exchange or other
regulatory body, shall not be disclosed to any person other than an Affiliate
without the prior consent of all the Participants, which consent shall not
unreasonably be withheld.

20.4     The text of any news release or other public statements which a party
desires to make with respect to the Property shall be made available to the
other parties prior to publication and the other parties shall have the right to
make suggestions for changes therein within 24 hours of delivery.

21.       LIABILITY OF THE OPERATOR

21.1     Each party shall indemnify and save the Operator harmless from and
against any loss, liability, claim, demand, damage, expense, injury or death,
including, without limiting the generality of the foregoing, legal fees,
resulting from any acts or omissions of the Operator or its officers, employees
or agents.

21.2     Notwithstanding the foregoing, the Operator shall not be indemnified or
held harmless by any of the Parties for any loss, liability, claim, damage,
expense, injury or death, including, without limiting the generality of the
foregoing, legal fees, resulting from the negligence or wilful misconduct of the
Operator or its officers, employees or agents.

21.3     An act or omission of the Operator or its officers, employees or agents
done or omitted to be done:

  (a)

at the direction or within the scope of the direction of the Management
Committee;

        (b)

with the concurrence of the Management Committee; or

        (c)

unilaterally and in good faith by the Operator to protect life or property,

shall be deemed not to be negligence or wilful misconduct.

21.4     The obligation of the other parties to indemnify and save the Operator
harmless shall be in proportion to their Interests as at the date that the loss,
liability, claim, demand, damage, expense, injury or death occurred or arose.

21.5     The Operator shall not be liable to any other party nor shall any party
be liable to the Operator in contract, tort or otherwise for special or
consequential damages, including, without limiting the generality of the
foregoing, loss of profits or revenues.

22.       INSURANCE

22.1     The Management Committee shall cause the Operator to place and maintain
with a reputable insurer or insurers such insurance, if any, as the Management
Committee in its discretion deems advisable in order to protect the parties
together with such other insurance as any Participant may by notice reasonably
request. The Operator shall, upon the written request of any Participant,
provide it with evidence of that insurance.

--------------------------------------------------------------------------------

22.2     A party may place, for its own account, insurance for greater or other
coverage than that placed by the Operator.

23.       RELATIONSHIP OF PARTIES

23.1     The rights, duties, obligations and liabilities of the Parties shall be
several and not joint nor joint and several, it being the express purpose and
intention of the Parties that their respective Interests shall be held as
tenants in common.

23.2     Nothing herein contained shall be construed as creating a partnership
of any kind or as imposing upon any Party any partnership duty, obligation or
liability to any other Party.

23.3     No Party shall, except when required by this Agreement or by any law,
by-law, ordinance, rule, order or regulation, use, suffer or permit to be used,
directly or indirectly, the name of any other Party for any purpose related to
the Property.

24.       PARTITION

24.1     Each of the Parties waives, during the term of this Agreement, any
right to partition of the Property or the Assets or any part thereof and no
Party shall seek to be entitled to partition of the Property or the Assets
whether by way of physical partition, judicial sale or otherwise during the term
of this Agreement.

25.       TAXATION

25.1     All Costs incurred hereunder shall be for the account of the Party or
Parties making or incurring the same, if more than one then in proportion to
their respective Interests, and each Party on whose behalf any Costs have been
incurred shall be entitled to claim all tax benefits, write-offs, and deductions
with respect thereto.

26.       FORCE MAJEURE

26.1     Notwithstanding anything herein contained to the contrary, if any Party
is prevented from or delayed in performing any obligation under this Agreement,
and such failure is occasioned by any cause beyond its reasonable control,
excluding only lack of finances, then the time for the observance of the
condition of performance of the obligation in question shall be extended for a
period equivalent to the total period the cause of the prevention or delay
persists or remains in effect regardless of the length of such total period.

26.2     Any Party claiming suspension of its obligations as aforesaid shall
promptly notify the other Parties to that effect and shall take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able so to do and as soon as
possible but the terms of settlement of any labour disturbance or dispute,
strike or lockout shall be wholly in the discretion of the Party claiming
suspension of its obligations by reason thereof, and that Party shall not be
required to accede to the demands of its opponents in any such labour
disturbance or dispute, strike, or lockout solely to remedy or remove the force
majeure thereby constituted.

26.3     The extension of time for the observance of conditions or performance
of obligations as a result of force majeure shall not relieve the Operator from
its obligations to keep the Property in good standing.

27.       ARBITRATION

27.1     If any question, difference or dispute shall arise between the Parties
or any of them in respect of any matter arising under this Agreement or in
relation to the construction hereof the same shall be determined by the award of
three arbitrators to be named as follows:

--------------------------------------------------------------------------------


  (a)

the Party or Parties sharing one side of this dispute shall name an arbitrator
and give notice thereof to the Party or Parties sharing the other side of the
dispute;

        (b)

the Party or Parties sharing the other side of the dispute shall, within 14 days
of receipt of the notice, name an arbitrator; and

        (c)

the two arbitrators so named shall, within 15 days of the naming of the latter
of them, select a third arbitrator.

The decision of the majority of these arbitrators shall be made within 30 days
after the selection of the latter of them. The expense of the arbitration shall
be borne by the Parties to the dispute as determined by the arbitrators. If the
Parties on either side of the dispute fail to name their arbitrator within the
time limited or proceed with the arbitration, the arbitrator named may decide
the question. The arbitration shall be conducted in accordance with the
provisions of the Commercial Arbitration Act (British Columbia) and the decision
of the arbitrator or a majority of the arbitrators, as the case may be, shall be
conclusive and binding upon all the parties.

28.       RIGHT OF FIRST REFUSAL

28.1     Except as a result of the reduction of its Interest, a Party shall not
transfer, convey, assign, mortgage or grant an option in respect of or grant a
right to purchase or in any manner transfer or alienate all or any portion of
its Interest or rights under this Agreement otherwise than in accordance with
this Article.

28.2     Nothing in this Article shall prevent:

  (a)

a sale by a Party of all of its Interest or an assignment of all its rights
under this Agreement to an Affiliate provided that such Affiliate first complies
with the provisions of section 28.11 and agrees with the other Parties in
writing to retransfer such Interest to the originally assigning Party before
ceasing to be an Affiliate of such Party;

        (b)

a variation in a Party's Interest pursuant to Articles 8 or 11; or

        (c)

a disposition pursuant to an amalgamation or corporate reorganization which will
have the effect in law of the amalgamated or surviving company possessing all
the property, rights and interests and being subject to all the debts,
liabilities and obligations of each amalgamating or predecessor company.

28.3     Should a Party (the "Transferring Party") intend to dispose of all or
any portion of its Interest or rights under this Agreement it shall first give
notice in writing to the other parties (the "Other Parties") of such intention
together with the terms and conditions on which the Transferring Party intends
to dispose of its Interest or a portion thereof or rights under this Agreement.

28.4     If a Party (the "Transferring Party") receives any offer to dispose of
all or any portion of its Interest or rights under this Agreement which it
intends to accept, the Transferring Party shall not accept the same unless and
until it has first offered to sell such Interest or rights to the other Parties
(the "Other Parties") on the same terms and conditions as in the offer received
and the same has not been accepted by the Other Parties in accordance with this
Article.

28.5     Any communication of an intention to sell pursuant to sections 28.3 and
(the "Offer") shall be in writing and shall:

  (a)

set out in reasonable detail all of the terms and conditions of any intended
sale;


--------------------------------------------------------------------------------


  (b)

if it is made pursuant to section 28.3, include a photocopy of the Offer; and

        (c)

if it is made pursuant to section 28.4, clearly identify the offering party and
include such information as is known by the Transferring Party about such
offering party;

and such communication will be deemed to constitute an Offer by the Transferring
Party to the Other Parties to sell the Transferring Party's Interest or its
rights (or a portion thereof as the case may be) under this Agreement to the
Other Parties on the terms and conditions set out in such Offer. For greater
certainty it is agreed and understood that any Offer hereunder shall deal only
with the disposition of the Interest or rights of the Transferring Party
hereunder and not with any other interest, right or property of the Transferring
Party and such disposition shall, if for consideration, in whole or in part,
other than for money, be converted to a monetary consideration.

28.6     Any Offer made as contemplated in section 28.5 shall be open for
acceptance by the Other Parties for a period of 60 days from the date of receipt
of the Offer by the Other Parties.

28.7     If the Other Parties accept the Offer within the period provided for in
section 28.6, such acceptance shall constitute a binding agreement of purchase
and sale between the Transferring Party and the Other Parties, in proportion to
their Interests, for the Interest or its rights (or a portion thereof as the
case may be) under this Agreement on the terms and conditions set out in such
Offer.

28.8     If the Other Parties do not accept the Offer within the period provided
for in section 28.6, the Transferring Party may complete a sale and purchase of
its Interest or a portion thereof on terms and conditions no less favorable to
the Transferring Party than those set out in the Offer and, in the case of an
Offer under section 28.4, only to the party making the original offer to the
Transferring Party and in any event such sale and purchase shall be completed
within nine months from the expiration of the right of the Other Parties to
accept such Offer or the Transferring Party must again comply with the
provisions of this Article.

28.9     If the Other Parties do accept the Offer within the period provided for
in section 28.6 but fail to close the transaction contemplated thereby within 90
days following receipt of such Offer, the Transferring Party may complete a sale
and purchase of its Interest or a portion thereof on any terms and conditions
but in any event such sale and purchase shall be completed within nine months
from the expiration of the right of the Other Parties to accept such Offer or
the Transferring Party must again comply with the provisions of this article.

28.10     While any Offer is outstanding no other Offer may be made until the
first mentioned Offer is disposed of and any sale resulting therefrom completed
or abandoned in accordance with the provisions of this Article.

28.11     Before the completion of any sale by the Transferring Party of its
Interest or rights or any portion thereof under this Agreement, the purchasing
party shall enter into an agreement with the parties agreeing not to sell except
on the same terms and conditions as set out in this Agreement.

29.       NOTICE

29.1     Any notice, direction or other instrument required or permitted to be
given under this Agreement shall be in writing and shall be given by the
delivery of same or by sending it by telecopier or other similar form of
communication, in each case addressed to the intended recipient at the address
of the respective Party set out on the first page hereof.

29.2     Any notice, direction or other instrument aforesaid will, if delivered,
be deemed to have been given and received on the day it was delivered, and, if
sent by telecopier or other similar form of communication, on the day it was
actually received.

--------------------------------------------------------------------------------

29.3     Any Party may, at any time, give notice in writing to the others of any
change of address, and from and after the giving of such notice, the address
therein specified will be deemed to be the address of such party for the
purposes of giving notice hereunder.

30.       GENERAL

30.1     No waiver of any breach of this Agreement shall be binding unless
evidenced in writing executed by the party against whom waiver is claimed. Any
waiver shall extend only to the particular breach so waived and shall not limit
any rights with respect to any future breach.

30.2     This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. An amendment or variation of this
Agreement shall only be binding upon a Party if evidenced in writing executed by
that Party.

30.3     Unless earlier terminated by agreement of all Parties having an
Interest or as a result of one Party acquiring a 100% Interest and a 100%
interest in any Net Profits Royalty provided for herein, the Joint Operation and
this Agreement shall remain in full force and effect for so long as any Party
has any right, title or interest in the Property. Termination of this Agreement
shall not, however, relieve any Party from any obligations theretofore accrued
but unsatisfied nor from its obligations with respect to rehabilitation of the
Mine site and reclamation.

30.4     Time is of the essence of this Agreement.

30.5     This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.

30.6     This Agreement shall be governed by and interpreted in accordance with
the laws of the Province of British Columbia and the parties hereto irrevocably
attorn to the jurisdiction of the said Province.

30.7     This Agreement may be executed in several parts in the same form and
such parts as so executed shall together constitute one original agreement, and
such parts, if more than one, shall be read together and construed as if all the
signing parties hereto had executed one copy of this Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CANYON COPPER CORP.

_____________________________
Name:
Title:


SANDFIELD RESOURCES (USA) INC.

_____________________________
Name:
Title:


--------------------------------------------------------------------------------

APPENDIX I

to the Joint Venture Agreement between Canyon Copper Corp. and Sandfield
Resources (USA) Inc. made as of the _____day of _____________, _____.

ACCOUNTING PROCEDURE

1.

INTERPRETATION

      1.1

In this Appendix the following words, phrases and expressions shall have the
following meanings:

      (a)

"Agreement" means the Agreement to which this Accounting Procedure is attached
as Appendix I.

      (b)

"Count" means a physical inventory count.

      (c)

"Employee" means those employees of the Operator who are assigned to and
directly engaged in the conduct of Mining Operations, whether on a full-time or
part-time basis.

      (d)

"Employee Benefits" means the Operator's cost of holiday, vacation, sickness,
disability benefits, field bonuses, paid to and the Operator's cost of
established plans for employees' group life insurance, hospitalization, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Operator's cost experience.

      (e)

"Field Offices" means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.

      (f)

"Government Contributions" means the cost or contributions made by the Operator
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be.

      (g)

"Joint Account" means the books of account maintained by the Operator to record
all costs, expenses, credits and other transactions arising out of or in
connection with the Mining Operations.

      (h)

"Material" means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality of the foregoing,
more particularly "Controllable Material" means such Material which is
ordinarily classified as Controllable Material, as that classification is
determined or approved by the Management Committee, and controlled in mining
operations.

      (i)

"Personnel" means those management, supervisory, administrative, clerical or
other personnel of the Operator normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Offices in
question.

      (j)

"Reasonable Expenses" means the reasonable expenses of Employee or Personnel, as
the case may be, for which those Employees or Personnel may be reimbursed under
the Operator's usual expense account practice, including, without limiting the
generality of the foregoing, any relocation expenses necessarily incurred in
order to properly staff the Mining Operations if the relocation is approved by
the Management Committee.


--------------------------------------------------------------------------------


  (k)

"Supervision Offices" means the Operator's offices or department within the
Operator's offices from which the Mining Operations are generally supervised.

1.2       Other capitalized words, phrases and expressions in this Appendix
shall have the same meaning as in the Agreement.

2.         STATEMENTS AND BILLINGS

2.1       The Operator shall, by invoice, charge each Participant with its
Proportionate Share of Explorations Costs and Mine Costs in the manner provided
in the Agreement.

2.2

The Operator shall deliver, with each invoice rendered for Costs incurred, a
statement indicating:

        (a)

all charges or credits to the Joint Account relating to Controllable Material in
detail; and

        (b)

all other charges and credits to the Joint Account summarized by appropriate
classification indicative of the nature of the charges and credits.

        2.3

The Operator shall delivery with each invoice for an advance of Costs a
statement indicating:

        (a)

the estimated Exploration Costs or, in the case of Mine Costs, the estimated
cash disbursements to be made during the next succeeding month;

        (b)

the addition thereto or subtraction therefrom, as the case may be, made in
respect of Exploration Costs or Mine Costs actually having been incurred in an
amount greater or lesser that the advance which was made by each Participant for
the penultimate month preceding the month of the invoice; and

        (c)

the advances made by each Participant to date and the Exploration Costs or Mine
Costs incurred to the end of the penultimate month preceding the month of the
invoice.

        3.

DIRECT CHARGES

        3.1

The Operator shall charge the Joint Account with the following items:

        (a)

Contractor's Charges:

       

All proper costs relative to the Mining Operations incurred under contracts
entered into by the Operator with third parties.

        (b)

Labour Charges:

        (i)

The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total normal
working time for the month of the Employee.

        (iii)

The Reasonable Expenses of the Employees.


--------------------------------------------------------------------------------


  (iv)

Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect of their
salaries and wages.


  (c)

Office Maintenance:

              (i)

The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Offices. The basis for charging the Joint Account for Office
maintenance costs shall be as follows:

              (A)

the expense of maintaining and operating Field Offices, less any revenue
therefrom; and

              (B)

that portion of maintaining and operating the Supervision Offices which is equal
to

              (1)

the anticipated total operating expenses of the Supervision Offices

divided by

  (2)

the anticipated total staff man-days for the Employees whether in connection
with the Mining Operations or not

multiplied by

  (3)

the actual total time spent on the Mining Operations by the Employee expressed
in man-days.


  (ii)

Without limiting the generality of the foregoing, the anticipated total
operating expenses of the Supervision Offices shall include:

          (A)

the salaries and wages of the Operator's Personnel which have been directly
charged to those offices;

          (B)

the Reasonable Expenses of the Personnel; and

          (C)

Employee Benefits.

          (iii)

The Operator shall make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man-days referred to in clause
3.1(c)(i)(B) of this Appendix I.


  (d)

Material:

The cost of Material purchased or furnished by the Operator.

--------------------------------------------------------------------------------


  (e)

Transportation Charges:


 

The cost of transporting Employees and Material necessary for the Mining
Operations.

          (f)

Service Charges:

          (i)

The cost of services and utilities procured from outside sources other than
services covered by paragraph 3.1(h). Subject to section 5.1 of the Agreement,
the cost of consultant services shall not be charged to the Joint Account unless
the retaining of the consultant is approved in advance by the Management
Committee but if not so charged the cost of such services shall be included as
Costs of the Participant retaining such consultant.

          (ii)

Use and service of equipment and facilities furnished by the Operator as
provided in section 4.5 of this Appendix I.

          (g)

Damages and Losses to Joint Property:

         

All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause. The Operator shall furnish each Participant in writing with particulars
of the damages or losses incurred as soon as practicable after the damage or
loss has been discovered. The proceeds, if any, received on claims against any
policies of insurance in respect of those damages or losses shall be credited to
the Joint Account.

          (h)

Legal Expense:

         

All costs of handling, investigating and settling litigation or recovering the
Assets including, without limiting the generality of the foregoing, lawyer's
fees, court costs, costs of investigation or procuring evidence and amounts paid
in settlement or satisfaction of any litigation or claims but unless otherwise
approved in advance by the Management Committee, no charge shall be made for the
services of the Operator's legal staff or the fees and expenses of outside
solicitors.

          (i)

Taxes:

         

All taxes, duties or assessments of every kind and nature, except income taxes,
assessed or levied upon or in connection with a Property, the Mining Operations
thereon, or the production therefrom, which have been paid by the Operator for
the benefit of the parties.

          (j)

Insurance:

         

Net premiums paid for:

          (i)

such policies of insurance on or in Operations as may be required to be carried
by law;

          (ii)

such other policies of insurance as the Operator may carry in accordance with
the Agreement; and

          (iii)

the applicable deductibles in event of an insured loss.


--------------------------------------------------------------------------------


  (k)

Rentals:

       

Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and of the Mining Operations.

        (l)

Permits:

Permit costs, fees and other similar charges which are assessed by various
governmental agencies.

  (m)

Other Expenditures:

       

Such other costs and expenses which are not covered or dealt with in the
foregoing provisions as are incurred with the approval of the Management
Committee for Mining Operations or as may be contemplated in the Agreement.

4.         PURCHASE OF MATERIAL

4.1       The Operator shall purchase all Materials for Mining Operations.

4.2       Materials purchased and services procured by the Operator directly for
the Mining Operations shall be charged to the Joint Account at the price paid by
the Operator less all discounts actually received.

4.3       So far as it is reasonably practical and consistent with efficient and
economical operations the Operator shall purchase, furnish or otherwise acquire
only such Material and the Operator shall attempt to minimize the accumulation
of surplus stocks of Material.

4.4       Any Participant may sell Material or services required in the Mining
Operations to the Operator for such price and upon such terms and conditions as
the Management Committee may approve.

4.5       Notwithstanding the foregoing provisions, the Operator shall be
entitled to supply for use in connection with the Mining Operations equipment
and facilities which are owned by the Operator and to charge the Joint Account
with such reasonable costs as are commensurate with the ownership and use
thereof.

5.         DISPOSAL OF MATERIAL

5.1       The Operator, with the approval of the Management Committee, may, from
time to time, sell any Material which has become surplus to the foreseeable
needs of the Mining Operations for such price and upon such terms and conditions
as are available.

5.2       Any Participant may purchase from the Operator any Material which may
from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

5.3       Upon termination of the Agreement the Management Committee may approve
the division of any Material held by the Operator at that date which may be
taken by the Participants in kind or be taken by a Participant in lieu of a
portion of its Proportionate Share of the net revenues received from the
disposal of the Assets and Property. If such a division to a Participant be in
lieu of a portion of its Proportionate Share it shall be for such price and on
such terms and conditions as the Management Committee may approve.

5.4       The net revenues received from the sale of any Material to third
parties or to a Participant shall be credited to the Joint Account.

--------------------------------------------------------------------------------

6.         INVENTORIES

6.1       The Operator shall maintain records of Material in reasonable detail
and records of Controllable Material in detail.

6.2       The Operator shall perform Counts from time to time at reasonable
intervals and in connection therewith shall give notice of its intention to
perform a Count to each Participant at least 30 days in advance of the date set
for performing of the Count. Each Participant shall be entitled to be
represented at the performing of a Count upon giving notice thereof to the
Operator within 20 days of the Operator's notice. A Participant who is not
represented at the performing of the Count shall be deemed to have approved the
Count as taken.

6.3       Forthwith after performing a Count the Operator shall reconcile the
inventory with the Joint Account and provide each Participant with a statement
listing the overages and shortages of inventory except such shortages as may
have arisen due to a lack of diligence on the part of the Operator.

7.         ADJUSTMENTS

7.1       Payment of any invoice by a Participant shall not prejudice the right
of that Participant to protest the correctness of the statement supporting the
payment but all invoices and statements presented to each Participant by the
Operator during any Operating Year shall conclusively be presumed to be true and
correct upon the expiration of 12 months following the end of the Operating Year
to which the invoice or statement relates, unless within that 12 month period
that Participant gives notice to the Operator making claim on the Operator for
an adjustment to the invoice or statement.

7.2       The Operator shall not adjust any invoice or statement in favour of
itself after the expiration of 12 months following the end of the Operating Year
to which the invoice or statement relates.

7.3       Notwithstanding the foregoing, the Operator may make adjustments to an
invoice or statement which arise out of a Count.

7.4       A Participant shall be entitled upon notice to the Operator to request
that the independent external auditor of the Operator provide that Participant
with its opinion that any invoice or statement delivered pursuant to the
Agreement in respect of the period has been prepared in accordance with the
Agreement.

7.5       The time for giving the audit opinion shall not extend the time for
the taking of exception to any statement or invoice and making claims on the
Operator for adjustment thereto.

7.6       The cost of the auditor's opinion shall be solely for the account of
the Participant requesting the auditor's opinion, unless the audit disclosed a
material error adverse to that Participant, in which case the cost shall be
solely for the account of the Operator.

--------------------------------------------------------------------------------

APPENDIX II

to the Joint Venture Agreement between Canyon Copper Corp. and Sandfield
Resources (USA) Inc. made as of the _____day of _____________, _____.

NET PROFITS ROYALTY

Pursuant to the attached Agreement, a party (the "Royalty Holder") may be
entitled to a royalty equal to a percentage of Net Profits (the "Net Profits
Royalty"). The Party or Parties who are not a Royalty Holder (the "Owner") shall
be entitled to a 100% beneficial interest in the Property subject to the Net
Profits Royalty. The Net Profits Royalty shall be calculated as follows:

1.         When a Participant is first entitled to receive a Net Profits
Royalty, the Operator shall establish a Royalty Account to which it shall debit:

  (a)

Pre-production Expenditures;

        (b)

Working Capital;

        (c)

Operating Losses;

        (d)

Post-production Capital Expenditures;

        (e)

Interest Charges; and

        (f)

Reserve Charges.

2.         The Operator shall apply Net Profits first to reduce the amounts
debited to the Royalty Account. While there is any debit balance in the Royalty
Account, the Owner shall retain all Product or Net Profits (in proportion to
their Interests if more than one Owner). Whenever the Royalty Account shows no
debits, Net Profits in an amount equal to the credit balance in the Royalty
Account shall be distributed to the Royalty Holder in an amount equal to the
applicable Net Profits Royalty, and the balance to the Owner.

3.         The Operator shall debit or credit amounts to the Royalty Account,
whichever is applicable, on a monthly basis and distribution of Net Profits
shall be made on an interim basis within 20 days of the end of each month. A
final settlement of the distribution of Net Profits shall be made within 90 days
of the end of each calendar year. The Owner shall be entitled to deduct any
overpayment of Net Profits as revealed in the annual calculation for purposes of
the final settlement from future payments due to the Royalty Holder. Any
underpayment shall be paid by the Owner to the Royalty Holder forthwith.

4.         The Owner shall at all times maintain adequate records which shall be
made available to the Royalty Holder in order that the Royalty Holder may verify
the correctness of any entries in the Royalty Account or in the determination of
Net Profits. The Owner shall utilize methods of weighing and sampling ore which
are generally accepted within the industry.

5.         The terms which are defined in the Agreement shall have the same
defined meanings in this Appendix, the provisions of this Appendix are subject
to the provisions of the Agreement and the following words, phrases and
expressions shall have the following meanings:

  (a)

Interest Charges means an amount obtained by applying the Prime Rate at the time
the calculation is made plus 1% to the month end debit balance in the Royalty
Account. The amount so obtained shall be debited to the Royalty Account at the
time of calculation.


--------------------------------------------------------------------------------


  (b)

Net Profits means, in any month after the Completion Date, the amount by which
Revenue exceeds Operating Costs.

        (c)

Operating Costs means all costs of Commercial Production categorized as
"operating" costs by generally accepted accounting practice including all taxes,
royalties and other levies except for federal and provincial corporate income
taxes but not including any charges for depreciation, depletion or amortization.
Operating Costs shall also include a reasonable charge for administration and
management not to exceed 10% of all other Operating Costs.

        (d)

Operating Losses means the amount by which Operating Costs exceed Revenue in any
month after the commencement of Commercial Production.

        (e)

Post-production Capital Expenditures means all expenditures made by the Owner
after the Completion Date to acquire or construct assets having a useful life of
more than one year or on development or expansion of a mine or other production
facilities the cost of which would be charged on a unit of production basis in
accordance with generally accepted accounting principles.

        (f)

Pre-production Expenditures means all money provided and spent by the Owner on
the Property prior to the commencement of Commercial Production including,
without limiting the generality of the foregoing, all money provided and spent
by the Owner exploring, developing and equipping the Property for production,
completing Feasibility Reports, maintaining the Property in good standing,
constructing all facilities necessary to commence Commercial Production on the
Property, constructing or acquiring infrastructure or facilities off of the
Property but required for Commercial Production, and on making any other
expenditures related to the achievement of Commercial Production.

        (g)

Reserve Charges means an amount to be established by estimating the cost of
rehabilitation which will have to be spent after Commercial Production has
terminated and a portion of that cost will be charged monthly to the Royalty
Account over a reasonable period of time commencing no sooner than five years
prior to the termination of Commercial Production.

        (h)

Revenue means all money received by the Owner for the sale of Minerals or any
Assets the cost of which has been previously charged to the Royalty Account.

        (i)

Royalty Account means the account to be established by the Operator for purposes
of calculating the amount of the Royalty Holder's royalty.

        (j)

Working Capital means all monies spent by the Owner for working capital prior to
the date when Commercial Production on the Property generates sufficient revenue
to satisfy working capital requirements.


--------------------------------------------------------------------------------

APPENDIX III

to the Joint Venture Agreement between Canyon Copper Corp. and Sandfield
Resources (USA) Inc. made as of the _____day of _____________, _____.

CALCULATION OF PRIOR EXPLORATION COSTS

  60 / 40 Joint Venture 70 / 30 Joint Venture Sandfield Resources (USA) Inc.
$1,600,000 $4,600,000 Canyon Copper Corp. $1,066,666 $1,971,428


--------------------------------------------------------------------------------